Plaintiff failed to establish any of the relevant statutory factors that would warrant leave to serve a late notice of claim (General Municipal § 50-e [5]; Matter of Kelley v New York City Health & Hosps. Corp., 76 AD3d 824 [2010]). Her claimed injury was a broken bone in her ankle, which was treated in the emergency room. There was no showing that the injury was so incapacitating as to prevent the service of a timely notice of claim (see Matter of Montanez v City of New York, 156 AD2d 185 [1989]). There was no showing that defendants acquired actual knowledge of the facts and circumstances constituting the claim within the statutory 90-day service period (see Quinn v Manhattan & Bronx Surface Tr. Operating Auth., 273 AD2d 144 [2000]). There was no showing that a defense on the merits would not be prejudiced by the late service, given the subsequent repair of the alleged sidewalk defect (see Matter of Gitis v City of New York, 68 AD3d 489 [2009], lv denied 14 NY3d 712 [2010]). Concur — Mazzarelli, J.E, Andrias, Catterson, Abdus-Salaam and Manzanet-Daniels, JJ.